DETAILED ACTION
This second office action regarding application 16/546,959 filed August 21, 2019, is in response to the applicants arguments and amendments filed October 26, 2021. Claims 7 and 15 have been cancelled. Claims 1, 3, 10-12, 18 and 20 have been amended. Claims 1-6, 8-14 and 16-20 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants amendments to the claims and specification have been deemed sufficient to overcome the previous objections and rejections previously set forth in the non-final office action mailed August 18, 2021. Claims 7 and 15 have been cancelled, therefore the associated objections and rejections are withdrawn. Applicants amendments to the drawings have been deemed sufficient to overcome the previous objections through the inclusion of descriptive text labels, the inclusion of item 103, and the removal of labels 25, 40a, 40b, 40n, 42a, 42b, 42n, therefore the objections are withdrawn. Applicants amendments to claim 3 have been deemed sufficient to overcome the previous 35 USC 112(b) rejection through the inclusion of “a transfer-of-control event”, therefore the rejection is withdrawn. Applicants amendments to the claims have been deemed sufficient to overcome the previous 35 USC 102 and 35 USC 103 rejections through the inclusion of “a model of transfer-of-control events generated from a crowd-sourced dataset of previous transfer-of-control events and corresponding contexts, the transfer-of-control events comprising disengagement transfer-of-control events and/or engagement transfer-of-control events; a model of reasons for a transfer-of-control event generated from the crowd- sourced dataset of previous transfer-of-control events and corresponding contexts, wherein the model of reasons for a transfer-of-control event was generated by applying clustering techniques to past occurrences of the transfer-of-control event and their associated context data to identify clusters of past occurrences of the transfer-of-control event along with their associated context data … determine the likelihood of the identified transfer-of-control event occurring in the future based on a predicted future context of the vehicle wherein the future context comprises a vector of features predicted to occur in the future”, therefore the rejections are withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Prior art fails to disclose or render obvious claims 1, 11, and 20 disclosing at least “a model of transfer-of-control events generated from a crowd-sourced dataset of previous transfer-of-control events and corresponding contexts … a model of reasons for a transfer-of-control event generated from the crowd- sourced dataset of previous transfer-of-control events and corresponding contexts … determine the likelihood of the identified transfer-of-control event occurring in the future based on a predicted future context of the vehicle wherein the future context comprises a vector of features predicted to occur in the future” in 

Some of the similar prior art that does not disclose the applicants invention:
US-20160026180 – Tsimhoni – Discloses an automated vehicle control system configured to selectively transfer the vehicle from automated to manual control based on a transfer of control criterion which is based on a current context and a dataset of previous transfer of control events. However Tsimhoni fails to disclose that the dataset is transformed into a model of transfer of control events and that the transfer of control is based on predicted future context of the vehicle. 
US-20170285641 – Goldman – Discloses a system that obtains input data such as environmental data, a user state, a user destination for use in determining a contextual mode of a vehicle, and in response to this determination making changes to vehicle subsystems. However Goldman fails to disclose that the system can make these 
US 20170088143 – Goldman – Discloses a system for use in autonomous capable vehicles for determining a mode of interaction between the driver and the vehicle based on user settings, using communications or other behaviors of the user. However Goldman fails to disclose determining the mode based on a future context of the vehicle and performing an action in order increase or decrease the likelihood of a transfer of control occurring. 
US 9283964 – Kim – Discloses a method for recommending a driving mode based on customer characteristics and environment analysis including determining if driving mode information is stored for a predicted route. However Kim fails to disclose determining the mode based on a future context of the vehicle and performing an action in order increase or decrease the likelihood of a transfer of control occurring. 
US 20140358353 – Ibanez – Discloses a method for controlling an autonomous ground vehicle with multiple operating modes including determining a likelihood for autonomous mode based on a location with predefined boundaries. However Ibanez fails to disclose the use of a model of transfer of control events created from crowdsourced data in the determination of a driving mode and causing an action to change the likelihood of that change of driving mode occurring. 

. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”. 

Claims 1-6, 8-14 and 16-20 are allowed.

Conclusion	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343.  The examiner can normally be reached on Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662      

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662